DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/993,875 filed 08/14/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 06/15/2022.
Independent claims 1, 16, 17 are amended to include the limitation of dependent claim 4. Accordingly, dependent claim 4 are canceled. Dependent claim 5, which originally depends from claim 4, is amended to depend from claim 1. See below.


PROPOSED EXAMINER’S AMENDMENTS

1. (Currently Amended) An electronic card comprising: a substrate; an electronic device bonded to the substrate via a solder bump, and configured to include a first ceiling; and a cover fixed to the substrate, provided over the electronic device, and configured to include a second ceiling that faces the first ceiling, wherein the first ceiling or the second ceiling is provided with an annular member extending in a facing direction of the first ceiling and the second ceiling, the annular member forming an annular shape along a circumferential direction of the first ceiling, wherein the first ceiling and the second ceiling form a gap between the first ceiling and the second ceiling filled with a filling material inside the annular member, [[and]] wherein the second ceiling includes a through hole at a position that overlaps the filling material when viewed in a plan view of the second ceiling; wherein the electronic device includes an electronic component bonded to the substrate via the solder bump, and a heat sink bonded to the electronic component, wherein the heat sink includes the first ceiling, and wherein the first ceiling is free of direct contact with an upper surface of the electronic [[device]] component.

4. (Cancelled) 

5. (Currently Amended) The electronic card according to claim [[4]] 1, further comprising: a spring configured to press the heat sink toward a side of the electronic component, wherein a first pressing force by which the filling material presses the heat sink toward the side of the electronic component is set to be weaker than a second pressing force by which the spring presses the heat sink toward the side of the electronic component side.

16. (Currently Amended) A method of manufacturing an electronic card, the method comprising: bonding an electronic device to a substrate via a solder bump; providing an annular member that extends in a facing direction of a first ceiling of the electronic device and a second ceiling that faces the first ceiling in a cover that is fixed to the substrate and provided over the electronic device, the annular member being provided with the first ceiling or the second ceiling, and forming an annular shape along a circumferential direction of the first ceiling; [[and]] filling a filling material in a gap between the first ceiling and the second ceiling inside the annular member through a through-hole formed in the second ceiling; wherein the electronic device includes an electronic component bonded to the substrate via the solder bump, and a heat sink bonded to the electronic component, wherein the heat sink includes the first ceiling, and wherein the first ceiling is free of direct contact with an upper surface of the electronic [[device]] component.

17. (Currently Amended) An electronic apparatus comprising: a case configured to include a plurality of slots; and an electronic card to be inserted in a slot of the plurality of slots, and configured to include: a substrate, an electronic device bonded to the substrate via a solder bump, and configured to include a first ceiling, and a cover fixed to the substrate, provided over the electronic device, and configured to include a second ceiling that faces the first ceiling, wherein the first ceiling or the second ceiling is provided with an annular member extending in a facing direction of the first ceiling and the second ceiling, the annular member forming an annular shape along a circumferential direction of the first ceiling, wherein the first ceiling and the second ceiling form a gap between the first ceiling and the second ceiling filled with a filling material inside the annular member, [[and]] wherein the second ceiling includes a through hole at a position that overlaps the filling material when viewed in a plan view of the second ceiling; wherein the electronic device includes an electronic component bonded to the substrate via the solder bump, and a heat sink bonded to the electronic component, wherein the heat sink includes the first ceiling, and wherein the first ceiling is free of direct contact with an upper surface of the electronic [[device]] component.

Allowable Subject Matter
Claims 1-3, 5-17 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being;  An electronic card comprising: a substrate; an electronic device bonded to the substrate via a solder bump, and configured to include a first ceiling; and a cover fixed to the substrate, provided over the electronic device, and configured to include a second ceiling that faces the first ceiling, wherein the first ceiling or the second ceiling is provided with an annular member extending in a facing direction of the first ceiling and the second ceiling, the annular member forming an annular shape along a circumferential direction of the first ceiling, wherein the first ceiling and the second ceiling form a gap between the first ceiling and the second ceiling filled with a filling material inside the annular member, wherein the second ceiling includes a through hole at a position that overlaps the filling material when viewed in a plan view of the second ceiling; wherein the electronic device includes an electronic component bonded to the substrate via the solder bump, and a heat sink bonded to the electronic component, wherein the heat sink includes the first ceiling, and wherein the first ceiling is free of direct contact with an upper surface of the electronic component.
          Therefore, claim 1 and its dependent claims 2, 3, 5-15 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 16 with the allowable feature being; A method of manufacturing an electronic card, the method comprising: bonding an electronic device to a substrate via a solder bump; providing an annular member that extends in a facing direction of a first ceiling of the electronic device and a second ceiling that faces the first ceiling in a cover that is fixed to the substrate and provided over the electronic device, the annular member being provided with the first ceiling or the second ceiling, and forming an annular shape along a circumferential direction of the first ceiling; filling a filling material in a gap between the first ceiling and the second ceiling inside the annular member through a through-hole formed in the second ceiling; wherein the electronic device includes an electronic component bonded to the substrate via the solder bump, and a heat sink bonded to the electronic component, wherein the heat sink includes the first ceiling, and wherein the first ceiling is free of direct contact with an upper surface of the electronic component.
          Therefore, claim 16 is allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; An electronic apparatus comprising: a case configured to include a plurality of slots; and an electronic card to be inserted in a slot of the plurality of slots, and configured to include: a substrate, an electronic device bonded to the substrate via a solder bump, and configured to include a first ceiling, and a cover fixed to the substrate, provided over the electronic device, and configured to include a second ceiling that faces the first ceiling, wherein the first ceiling or the second ceiling is provided with an annular member extending in a facing direction of the first ceiling and the second ceiling, the annular member forming an annular shape along a circumferential direction of the first ceiling, wherein the first ceiling and the second ceiling form a gap between the first ceiling and the second ceiling filled with a filling material inside the annular member, wherein the second ceiling includes a through hole at a position that overlaps the filling material when viewed in a plan view of the second ceiling; wherein the electronic device includes an electronic component bonded to the substrate via the solder bump, and a heat sink bonded to the electronic component, wherein the heat sink includes the first ceiling, and wherein the first ceiling is free of direct contact with an upper surface of the electronic component.
          Therefore, claim 17 is allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847